— Order unanimously reversed on the law without costs, motion to renew granted, petition dismissed, award confirmed and petitioner’s cross motion denied. Memorandum: Supreme Court erred in vacating an arbitration award made in favor of the employer, Union Carbide Corporation, and in directing that the matter be heard by a new arbitration panel. The arbitration award was rendered in a controversy between Union Carbide and the union and could be vacated only on motion of a party to the arbitration (see, Matter of Soto [Goldman], 7 NY2d 397, 399). Petitioner was not a party either to the agreement or to the arbitration. The fact that his attorney participated in the questioning of witnesses during the arbitration proceeding did not make him the union’s attorney and, although petitioner was the affected employee and a member of the union, that is not a sufficient basis for standing to challenge the arbitration award (see, CPLR 7511; Matter of Soto [Goldman], supra). Further, the petition to vacate the award was made only by petitioner, not the union, and the union has stated unequivocally that petitioner’s attorney does not represent it. Moreover, the notice of petition and petition were not personally served upon an officer of the corporation in the manner specified in CPLR 311, and the proceeding was not commenced within the 90-day period of limitations set forth in CPLR 7511 (a).
Because this proceeding was not commenced properly, it is unnecessary to consider the remaining contentions advanced by petitioner. Were we to consider those issues, we would find them to be without merit. The petition to vacate the arbitration award should have been dismissed and the award confirmed (CPLR 7511 [e]). (Appeal from order of Supreme Court, Erie County, McGowan, J. — renewal.) Present — Denman, J. P., Boomer, Pine, Balio and Davis, JJ.